DETAILED ACTION
Claims 1-20 are pending.
Priority: January 25, 2019
Assignee: IBM.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1 and 11 each contain the following limitations that distinguish the claims from the prior art:
“… maintaining a plurality of backup data storage systems for receiving from a plurality of data storage systems a backup copy of electronic data stored on the plurality of data storage systems, the plurality of backup data storage systems storing the backup copy of electronic data received from the plurality data storage systems in a different format than the electronic data stored on the plurality of data storage systems, each of 
A related prior art is Prahlad et al.(20070179995) where the method effectively manages the electronic data in a storage device so as to enhance data identification operations, storage operations, data classification operations, without traversing entire file system of the client prior to performing the storage operations. The method stores the metabase separately from the data objects in the metabase so as to allow the information about the data objects to be accessed without accessing the data objects used by a file system, thus reducing the involvement of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177.  The examiner can normally be reached on M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132